DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/23/2020.  Claims 1-16 are pending. Claims 12-16 are new.  Claims 1-11 have been amended. Entry of this amendment is accepted and made of record. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitation of at least one processor configured to implement an estimating unit configured to use the obtained total amount of currents to estimate an amount of the current supplied to the control circuit, the total amount of currents being obtained by the detector in a charge and discharge period 
during which the smoothing capacitor performs a charge and discharge operation, in combination with the limitations set forth by the claim. 
Dependent claims 2-7 and 11-16 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Independent claim 9 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitation of at least one processor configured to implement an estimating unit configured to use the total 
Independent claim 10 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitation of at least one processor configured to implement an estimating unit configured to estimate an amount of current using the total amount of currents in at least one of a predetermined period before a zero cross and a predetermined period after a zero cross, the current being used when the control circuit operates, the zero cross being a zero cross of the total amount of currents obtained by the detector, in combination with the limitation set forth by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864